Per Curiam.
This is an appeal from the denial by a justice of the Superior Court of a petition for a writ of mandamus in which the petitioner prays that the writ command the Attorney General of the State of Rhode Island to assign a private criminal complaint to the calendar for trial in the Superior Court in and for Washington County.
Berberian & Tanenbaum, Aram K. Berberian, pro se, for plaintiff.
Richard J. Israel, Attorney General, George H. Egan, Special Asst. Attorney General, for defendant.
It now appears from the record that said private criminal complaint, No. 72-53, at the direction of the Attorney General, has been assigned to the criminal calendar of the Superior Court, Washington County. Therefore, the issues raised by this appeal have become moot.
The appeal is denied and dismissed.